IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20240
                         Summary Calendar



EDDIE A. LEACH, JR.,

                                         Plaintiff-Appellant,

versus

J.G. MARIN; TOMMY B. THOMAS; Sheriff;
LISA BURCHETT; DEPUTY THORNTON,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-1626
                       - - - - - - - - - -
                         August 31, 2001

Before JONES, SMITH, and EMILIO M GARZA, Circuit Judges.

PER CURIAM:*

     Eddie A. Leach, Jr., Texas prisoner # 825037, challenges

the district court’s denial of his request to proceed in forma

pauperis (IFP) on appeal and the district court’s conclusion that

his appeal is not taken in good faith.   He also argues that the

district court abused its discretion when it denied his motion to

compel discovery and his motions to grant continuances.

     The district court properly granted summary judgment on

Leach’s excessive force and retaliation claims.   The evidence


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20240
                                -2-

established that no injury occurred to Leach on the day of the

alleged excessive force incident.    See Gomez v. Chandler, 163
F.3d 921, 923 (5th Cir. 1999).    The record also established that

the acts Leach characterized as “retaliation” were either

unsupported by any summary-judgment evidence and/or served a

legitimate prison objective.     See Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986); Grabowski v. Jackson County Public

Defenders Office, 47 F.3d 1386, 1392 (5th Cir. 1995).

     The district court did not abuse its discretion with respect

to Leach’s discovery requests.    See Krim v. BancTexas Group,

Inc., 989 F.2d 1435, 1441-42 (5th Cir. 1993).    The defendants

provided the records in the district court’s discovery order.

Leach fails to demonstrate how the information he allegedly

lacked would create a genuine issue of material fact.    Id.

Accordingly, Leach’s IFP request is DENIED, and his appeal is

DISMISSED as frivolous.   See 5TH CIR. R. 42.2; Baugh v. Taylor,

117 F.3d 197, 202 & n.24 (5th Cir. 1997).